Case 1:19-cv-02292-RBJ Document 51-3 Filed 12/04/20 USDC Colorado Page 1 of 3




                               EXHIBIT C
       Case 1:19-cv-02292-RBJ Document 51-3 Filed 12/04/20 USDC Colorado Page 2 of 3




From:                   Torrey Livenick <torrey@livenicklaw.com>
Sent:                   Friday, October 16, 2020 11:06 PM
To:                     David Mayhan; 'Jackson Chambers'
Cc:                     Sarah O'Brien; Gloria Anzar
Subject:                RE: 1:19-cv-02292-RBJ - CTF v. Delta - notification of settlement

Follow Up Flag:         Follow up
Flag Status:            Flagged


Dear All:

We affirm that an agreement has ben reached.

Regards,
Torrey Livenick, Esq.




From: David Mayhan <David.Mayhan@butlersnow.com>
Sent: Friday, October 16, 2020 4:06 PM
To: 'Jackson Chambers' <Jackson_Chambers@cod.uscourts.gov>; Torrey Livenick <torrey@livenicklaw.com>
Cc: Sarah O'Brien <Sarah.OBrien@butlersnow.com>; Gloria Anzar <Gloria.Anzar@butlersnow.com>
Subject: RE: 1:19‐cv‐02292‐RBJ ‐ CTF v. Delta ‐ notification of settlement

Ms. DeRosa – with a copy here to Defendant’s counsel, we are pleased to report that the parties have reached a
settlement agreement to resolve all claims between themselves. The parties request they be given 30 days to conclude
agreement on terms of a final release, stipulation and dismissal. But we wanted to inform the Court of our agreement
to basic terms so the Court would not have to do any further work on the pending motions.

Thank you.

David G. Mayhan
Butler Snow LLP
       Case 1:19-cv-02292-RBJ Document 51-3 Filed 12/04/20 USDC Colorado Page 3 of 3


D: (720) 330‐2394 | C: (303) 898‐6575 | F: (720) 330‐2301
1801 California Street, Suite 5100, Denver, CO 80202
David.Mayhan@butlersnow.com| vCard | Bio




Twitter | LinkedIn | Facebook | YouTube
